Opinion issued May 20, 2010
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00377-CR
———————————
Billy Ray Wolford, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 338th District Court 
Harris  County, Texas

Trial Court Case No. 1120826
 

MEMORANDUM OPINION
          Appellant,
Billy Ray Wolford, has filed a motion to dismiss the above-referenced
appeal.  The motion complies with the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2 (a).  
            We have not yet issued a
decision.  Accordingly, the motion is granted
and the appeal is dismissed.  
            The Clerk of this Court is directed
to issue the mandate within 10 days.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Hanks, Higley and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).